Third District Court of Appeal
                                State of Florida

                         Opinion filed November 22, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D17-314
                  Lower Tribunal Nos. 08-35130B & 08-35649B
                              ________________


                                 Jeffrey Nelson,
                                     Appellant,

                                          vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

      Jeffrey Nelson, in proper person.

      Pamela Jo Bondi, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before SALTER, EMAS, and LOGUE, JJ.

      LOGUE, J.
      Appellant seeks review of a trial court order that attempted, but failed, to

completely conform a written sentence to the oral sentence.

      After the Department of Corrections brought to the attention of the trial

court a discrepancy between the oral pronouncement of Appellant’s sentences and

the written sentencing orders, the trial court attempted to correct the discrepancy.

See Scott v. State, 109 So. 3d 866, 866 (Fla. 3d DCA 2013) (“The oral

pronouncement of sentence prevails over a subsequent and conflicting written

sentencing order.”); Wright v. State, 98 So. 3d 1215, 1216 (Fla. 3d DCA 2012)

(“[A]ny discrepancy between the oral pronouncement and the written sentence

requires the written sentence to be corrected to conform to the court’s oral

pronouncement.”). But as the State commendably acknowledges, the corrected

sentencing orders under review do not remedy the conflict between the original

written sentences and the oral pronouncements of Appellant’s sentences.

      Reversed and remanded to conform written sentencing orders to oral

pronouncements.




                                         2